FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



September 1, 2021


Honorable Pamela Pepper
US. District Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Yousef Barasneh
          Case No. 20-CR-26

Dear Judge Pepper:

This letter should serve as the joint status report to the Court due today. Assistant United
States Attorney Ben Proctor and I have remained in contact regarding Mr. Barasneh’s
case and we again agree on how to address the Court. Though this case has lingered in
this status for some time, the parties continue to believe that an additional adjournment
is necessary to complete the work both of us find necessary. Thus, the parties jointly ask
the Court to reschedule another status report to the Court in 90 days.

Additionally, the parties agree and request that for the reasons described herein, under
18 U.S.C. § 3161(h)(7)(A), the Court should find excludable delay the time from
September 1, 2021, until the date that the Court orders the parties to file another joint
status report as the ends of justice served by the granting of such continuance outweigh
the best interests of the public and the defendant in a speedy trial.


Sincerely,



                                          Milwaukee · Madison · Green Bay
              Case 2:20-cr-00026-PP Filed 09/01/21 Page 1 of 2 Document 50
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Pamela Pepper
Joint Status Report
September 1, 2021
Page 2


s/ John W. Campion
John W. Campion

JWC




         Case 2:20-cr-00026-PP Filed 09/01/21 Page 2 of 2 Document 50
